Case 1:15-cv-05871-KPF Document 186-16 Filed 01/04/21 Page 1of1

ony vn ao FF W DN F

ay
oOo ©

11
12
13
14
is
16
17
18
19
20
21
22
23
24
29

Proceedings

avoided or at least postponed. That's issue one, Your
Honor.

Number two, there was an Order of Protection
sought against Mr. Powell, whose acts of violence against
Ms. Price are well documented by hospital reports and so
forth. The detectives have come in here, and I understand
their responsibilities, as they see them, but they come in
here without any adjudication at all based on, solely, the
word of Mr. Powell, whom Your Honor has already awarded

Orders of Protection against, presumably, because Your Honor

was satisfied.

THE COURT: Excuse me.

An ex-parte Order of Protection -- Everyone comes
in here and does an ex-parte the first time, and I -- This
is the first time I have the parties in front of me.

MR. GREENBERG: That's true.

Not all ex-partes. Ms. Price had been here
before.

MR. O'HEARN: The most recent one was ex-parte
because he didn't show up, but that's not the initial one.
There was evidence that satisfied Your Honor to issue an
Order of Protection, apparently, where Mr. Powell was here
on prior occasions.

MR. GREENBERG: My recollection, Your Honor, is

when I was here three or four weeks ago, Your Honor stated

 
